Citation Nr: 0301405	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  97-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the Army Reserve in 1975, and 
served until July 1976.  While a member of the Army 
Reserve, he had various periods of inactive duty training 
(INACDUTRA), plus one initial period of active duty 
training (ACDUTRA) in the Army from April 4, 1976 to July 
19, 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claims of entitlement to service connection 
for pes planus and for a psychiatric disorder.  The Board 
most recently remanded the case for additional development 
in February 2001; in that decision, the Board determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for 
bilateral pes planus had been received.  In the August 
2002 Supplemental Statement of the Case (SSOC), the RO 
explained that the pes planus claim had been reopened and 
then denied after a de novo review.  The RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant has bilateral pes planus that pre-
existed his entry into the Army Reserve.

3.  The appellant was treated on a few occasions in-
service for fascial strain; there is no medical evidence 
indicating that the condition was other than acute and 
transitory.

4.  The appellant does not have current left or right foot 
disability due to disease or injury that was incurred or 
aggravated during ACDUTRA.

5.  The appellant does not have current left or right foot 
disability due to injury that was incurred or aggravated 
during INACDUTRA.

6.  Developmental or congenital defects are not recognized 
as a disability under the law for VA compensation 
purposes.

7.  The appellant has been granted Social Security 
Administration disability benefits based on diagnoses of a 
learning disorder, borderline intellectual functioning 
(mental retardation), a personality disorder and dysthymic 
disorder.

8.  The appellant does not have current psychiatric 
disability due to disease or injury that was incurred or 
aggravated during ACDUTRA.

9.  The appellant does not have current psychiatric 
disability due to injury that was incurred or aggravated 
during INACDUTRA.

10.  The record does not contain competent medical 
evidence of a nexus between any current foot disorder, 
including arthritis and pes planus, and injury or disease 
during the appellant's active service.

11.  The record does not contain competent medical 
evidence of a nexus between any current psychiatric 
disorder, including dysthymia and social phobia, and 
injury or disease during the appellant's active service.

12.  It is not shown that the appellant's his service-
connected bilateral knee disability led to an increase in 
severity of his dysthymia or social phobia.

13.  There is no competent medical evidence in the record 
indicating that there is a causal relationship between the 
diagnosed dysthymia or social phobia and the service-
connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  The pre-existing pes planus did not undergo 
aggravation during ACDUTRA; a separate acquired bilateral 
foot disorder was not incurred or aggravated in any 
ACDUTRA or INACDUTRA, and arthritis of either foot may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1132, 1133, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. §§ 3.6, 3.303, 
3.306 (2002) and 3.307, 3.309 (codified as amended Fed. 
Reg. 67,792 (November 7, 2002)).

2.  An acquired psychiatric disorder was not incurred in 
or aggravated in any ACDUTRA or INACDUTRA, and a psychosis 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 
1132, 1133, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. 
§§ 3.6, 3.303, 3.306 (2002) and 3.307, 3.309 (codified as 
amended Fed. Reg. 67,792 (November 7, 2002)).

3.  Service connection is not allowed for mental 
retardation or for a developmental learning disorder or 
for a personality disorder and therefore, the appellant's 
claim for service connection for such is legally 
insufficient.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Beno v. Principi, 3 Vet. App. 439 (1992).

4.  The appellant's dysthymia is not proximately due to or 
the result of his service-connected bilateral knee 
disability or otherwise aggravated thereby.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.159, 3.310 (2002), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.  

As discussed below, the preponderance of the evidence is 
against a finding that the appellant's current bilateral 
foot disorders, including pes planus and calcaneal spurs, 
are related to any disease or injury incurred or 
aggravated during ACDUTRA or any injury incurred or 
aggravated during INACDUTRA.  His pre-existing pes planus 
is not an injury and was not aggravated during ACDUTRA.  
Furthermore, the preponderance of the evidence is against 
a finding that the appellant's current acquired 
psychiatric disorders, diagnosed as dysthymia and social 
phobia, were related to service in any way, including on a 
direct basis, a presumptive basis or a secondary basis.

Review of the appellant's DD 214 indicates that the 
appellant served approximately three-and-a-half months of 
INACDUTRA.  He also had an initial period of ACDUTRA from 
April 1976 to July 1976, when he was discharged as a 
member of the Reserves before completing his advanced 
individual training (AIT).


I.  Service connection claims.

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131.

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full time duty in the 
Armed Forces performed by Reserves for training purposes.  
See 38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is 
not full-time (e.g., voluntary training and maintenance 
duties of their assigned units).  See 38 U.S.C.A. 
§ 101(23).

In addition, service connection for a number of chronic 
conditions, including arthritis, may be presumed if it is 
demonstrated to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131. 

In addition, congenital or developmental defects or 
conditions are generally not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c).  Furthermore, 38 C.F.R. § 4.9 indicates that 
mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  

The VA General Counsel, in a precedential opinion, citing 
DORLAND'S ILLUSTRATED DICTIONARY 385 (26th ed. 1974), indicated 
the term "disease" had been defined as "any deviation from 
or interruption of, the normal structure or function of 
any part, organ, or system of the body that is manifested 
by a characteristic set of symptoms and signs and whose 
etiology, pathology, and prognosis may be known or 
unknown."  See VAOPGCPREC 2-93.

A.  Bilateral foot disorder.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, 
must be identifiable as manifestations of a chronic 
disease or permanent effects of an injury.  Further, a 
present disability must exist and it must be shown that 
the present disability is the same disease or injury, or 
the result of disease or injury incurred in or made worse 
by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The appellant provided similar testimony at each of his 
two personal hearings, conducted at the RO in June 1997 
and January 1999.  The appellant stated that he did not 
have any foot problems prior to service and that there was 
no mention of him having flat feet when he joined the 
military.  He testified that his feet were not painful at 
the beginning of basic training, but that the pain stated 
about two weeks into basic training.  He said that he 
thought it was due to wearing military boots on concrete.  
He further testified that he had not been able to afford 
any medical treatment at all for his feet.  He stated that 
he wears shoes with arch supports.

Review of the appellant's service medical records reveals 
that the appellant underwent a medical examination for 
entrance into the Army Reserve in July 1975.  On his 
report of medical history, the appellant stated that he 
did not know if he suffered from foot problems.  On 
physical examination, the appellant's feet were noted to 
be normal.  On June 7, 1976, the appellant sought 
treatment for complaints of arch pain.  After a decreased 
longitudinal arch was noted on physical examination, the 
appellant was referred to the Podiatry Clinic.  
Radiographic examination revealed the presence of a 
bilateral pes planus deformity, with 17 degrees of CIA on 
the right and 18 degrees on the left.  On physical 
examination, the range of motion was noted to be adequate 
with mild to moderate subtalar pronation during stance.  
Muscle strength was within normal limits.  The podiatrist 
rendered a diagnosis of fascial strain secondary to 
pronation.  The appellant underwent whirlpool and 
ultrasound therapy for his bilateral plantar fascial 
strain, but he continued to complain of arch pain.  On 
June 16, 1976, the appellant was again seen in the 
Podiatry Clinic; his condition was found to be essentially 
unchanged.  A diagnosis of fascial strain was rendered.  
The appellant underwent a separation examination on July 
13, 1976; he denied any foot problems and physical 
examination of the feet was normal.

After separation, the appellant underwent a VA medical 
examination in January 1983; he reported having received 
treatment for his knees and feet at Union Hospital in 
1980.  (Records from Union Hospital, dated in June 1979, 
contain no mention of any foot disorder.)  The examiner 
noted moderate bilateral pes planus.  In May 1993, the 
appellant received treatment at the Underwood Chiropractic 
Clinic; he gave a medical history of no foot problems.  

The appellant subsequently underwent another VA medical 
examination in October 1996.  The examiner diagnosed 
moderate bilateral pes planus deformity and noted that 
there was no inversion or eversion of the ankles and that 
there was no evidence of callus formation of the feet.

In June 1997, the appellant underwent another VA medical 
examination.  After reviewing the claims file and 
examining the appellant, the examiner rendered a diagnosis 
of foot pain and noted a record of bilateral pes planus.  
The examiner also stated that the appellant had entered 
military service exhibiting the same foot structure that 
he currently exhibited.  The examiner also opined that if 
a mechanical disturbance of the feet was rampant, that 
marked degenerative changes of the feet should be present.  
Radiographic examination revealed mild pes planus.  
Bilateral calcaneal spurs were also noted.  

Review of the VA outpatient treatment records, dated 
between 1997 and 1999, reveals no diagnosis of, or 
treatment for, plantar fasciitis or fascial strain 
secondary to pronation.  

The appellant maintains that he suffers from a bilateral 
foot disorder, to include pes planus, that is related to 
service.  Review of all of the evidence of record reveals 
that the appellant was treated for complaints of foot and 
arch pain in June 1976, but there is no mention of any 
arthritis or calcaneal spurs in the June 1976 x-ray 
report.  Furthermore, there is no medical evidence of 
record to establish that the in-service arch pain 
diagnosed as fascial strain was other than acute and 
transitory.  There is no evidence of record that indicates 
that the appellant suffered from foot arthritis or plantar 
fasciitis or pes planus to a compensable degree within one 
year of his separation from service.  In addition, the 
record does not contain competent medical evidence of a 
nexus between any current foot disorder and disease or 
injury during the appellant's active military service.  
The appellant has not provided any medical evidence to 
establish that he currently suffers from any foot 
disorder, including arthritis and pes planus, that is 
related to service, and his statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he 
received in-service treatment for arch pain and that this 
condition resolved without sequelae.  There is no medical 
evidence of record to establish that he suffered any 
fascial strain that was other than acute and transitory.  
The medical evidence of record indicates that the 
appellant does not now suffer from fascial strain or 
plantar fasciitis.  There is no evidence of record that 
the appellant suffered from any foot condition to a 
compensable degree within one year of his separation from 
service.  Bilateral calcaneal spurs were first 
demonstrated on x-ray in June 1997.

As to the appellant's pes planus, whether it is more 
appropriated classified as a disease or as a congenital 
defect, it is not an injury.  The VA doctor who examined 
the appellant in June 1997 diagnosed pes planus and stated 
that the appellant currently demonstrated the same foot 
structure in 1997 that he did in 1976.

In defining the phrase "in the active military, naval, or 
air service," the statute clearly distinguishes between 
disease and injury for purposes of entitlement to 
compensation benefits while serving in a Reserve 
component, depending on the nature of that service.  Under 
the provisions of 38 U.S.C.A. § 1131, individuals on 
inactive duty training have legal entitlement to service 
connection only when disability results from injury 
sustained while on such duty; service connection is not 
legally merited when the disability results from a disease 
process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993) 
(myocardial infarction suffered while appellant was on 
inactive duty training is the result of a disease process 
and is not an injury for purposes of entitlement to 
service connection).  As the appellant's pes planus is not 
an injury, service connection can not legally be granted 
for the appellant's pes planus based on any incident of 
INACDUTRA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The appellant has raised the contention with respect to 
the bilateral foot disability claim that any pre-existing 
pes planus was aggravated by service, particularly during 
physical training in military boots the appellant 
participated in while in basic training.  Thus, an issue 
in this case is whether the appellant's bilateral pes 
planus was aggravated by active military service.  
Generally, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and 
principles which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.  However, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations 
of the pre-service condition, is required to establish 
service connection for a preexisting injury or disease on 
the basis of aggravation.  Evidence of temporary flare-ups 
symptomatic of an underlying preexisting condition, alone 
or without more, does not satisfy the level of proof 
required of a non-combat appellant to establish an 
increase in disability.  Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002).

The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory 
framework governing the presumption of aggravation, must 
determine: (1) Whether there was a worsening of the 
disorder during service; and (2) if so, whether there was 
clear and unmistakable evidence that the increase in 
severity was due to the natural progress of the disease.  
Crowe v. Brown, 7 Vet. App. 238 (1995).

The Board notes that 38 C.F.R. § 4.57 provides that it is 
essential to make an initial distinction between bilateral 
flatfoot as a congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, 
strain or demonstrable tenderness, is a congenital 
abnormality that is not compensable.

The pertinent evidence of record shows that the 
appellant's feet were clinically normal upon examination 
for enlistment in July 1976.  The appellant sought 
treatment for recurrent complaints of bilateral foot pain, 
was diagnosed with fascial pain and demonstrated a pes 
planus deformity on x-ray.  These records also reflect 
that, upon separation examination in July 1976, the 
veteran did not report a history of foot trouble and 
clinical evaluation resulted in a finding of normal feet.  
Furthermore, the only foot disorder listed in the March 
2000 Administrative Law Judge decision granting the 
appellant Social Security Administration (SSA) disability 
benefits was calcaneal spurs.

Upon consideration of the foregoing, the Board finds that 
service connection for the appellant's bilateral pes 
planus is not warranted because this disorder is a 
congenital or developmental defect.

The Board has reviewed the statements made by the 
appellant and on his behalf and finds that such statements 
are credible.  The evidence is clear that the appellant 
experienced bilateral arch pain during service and that he 
currently experiences foot pain.  However, the appellant 
and other lay witnesses are competent to testify as to 
symptoms but are not competent to make a medical diagnosis 
or to establish an etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Causative factors of a disability 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Overall, the preexisting bilateral foot structure of pes 
planus present during the appellant's 107 days of initial 
active duty training has not been shown to have increased 
in severity in any way.  The appellant has never been 
clinically shown to be other than asymptomatic; there are 
no findings in the medical evidence of record of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness.  When, as in this case, only depression of the 
arch is shown, but no evidence of abnormal callosities, 
areas of pressure, strain or demonstrable tenderness is 
shown, pes planus is a congenital abnormality that is not 
compensable.  Therefore, the preponderance of the evidence 
shows that the appellant's pre-existing bilateral pes 
planus was not aggravated during the initial period of 
active duty training because there was no increase in the 
pes planus during such service.  In addition, since no 
arthritis and no plantar fasciitis was clinically 
demonstrated within one year of the appellant's release 
from this period of active duty training, arthritis and 
plantar fasciitis of either foot may not be presumed to 
have been incurred in service.

Furthermore, the symptomatology demonstrated thereafter 
represents nothing more than the continuation of 
underlying preservice disability.  The medical evidence of 
record contains no competent medical opinion showing that 
the pre-existing pes planus underwent a pathological 
worsening in the one period of ACDUTRA beyond natural 
progress of the disability.

There is no medical opinion of record that relates the one 
period of ACDUTRA with any increased pes planus 
symptomatology.  The appellant contends that the claimed 
aggravation of pre-existing pes planus had its onset 
during his time as a member of the Army Reserve.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the 
Court stated "[a] layperson can certainly provide an eye-
witness account of a veteran's visible symptoms."  
However, as the Court further explained in that case, "the 
capability of a witness to offer such evidence is 
different from the capability of a witness to offer 
evidence that requires medical knowledge such as a 
diagnosis...."  Here, appellant is not competent to offer 
medical opinion as to whether aggravation as defined in 
the regulation is manifested and the etiology thereof, 
since this requires medical opinion.

Thus, there is no competent evidence showing any permanent 
increase in severity of the appellant's preexisting pes 
planus condition during the one period of ACDUTRA.  In 
view of the absence of any evidence in the treatment 
records of an increase in the severity of the pes planus 
beyond the natural progression of the disease during the 
one period of ACDUTRA, and in view of the absence of a 
medical opinion that the appellant's pes planus was 
aggravated by any incident of service or ACDUTRA, the 
Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
pes planus.

There is no competent medical evidence to show the current 
existence of any plantar fasciitis or fascial strain.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Nor is there any competent 
medical evidence to demonstrate the existence of calcaneal 
spurs or other degenerative changes within one year of 
service.  Thus, the Board finds that any foot disorder 
other than pes planus, including arthritis, was first 
shown years after service and has not been related to 
service by any competent medical opinion.  The appellant 
has not submitted competent medical evidence showing that 
he currently has any foot disorder that is linked to any 
incident of service.

In reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Psychiatric disorder.

As noted above, service connection can only be granted for 
injuries incurred during INACDUTRA.  Since the appellant's 
diagnosed psychiatric disorders are not injuries, service 
connection cannot be granted for them based on INACDUTRA.

The appellant testified at a hearing conducted at the RO 
in January 1999.  The appellant stated that he is in pain 
all the time from his knees and his feet and that this 
pain has caused him to suffer from depression.  He said 
that he had been suicidal at times because of the knee 
pain.

Review of the service medical records reveals that the 
appellant underwent a medical examination for entrance 
into the Army Reserve in July 1975.  On his report of 
medical history, the appellant denied suffering from 
depression or excessive worry.  He did state that he had 
been treated at St. Anthony's Hospital and received 
forehead stitches there.  On physical examination, the 
appellant was noted to be psychiatrically normal.  On June 
14, 1976, the appellant was seen at the mental hygiene 
clinic for complaints of constant headaches; he was 
subsequently referred to the optometry clinic.  On June 
28, 1976, the appellant was seen in the emergency room 
after incurring a laceration over his left eye during an 
assault.  He was seen the next day in the medical clinic 
and a two-and-a-half inch superficial laceration was 
noted.  On physical examination, the neurologic testing 
was within normal limits.  A diagnosis of post concussion 
syndrome was rendered.  The appellant underwent a 
separation examination on July 13, 1976; he denied any 
problems with depression and worry.  The appellant also 
reported that he had received stitches at Terre Haute 
Regional and at Fort Jackson (forehead).  On physical 
examination, the appellant was found to be psychiatrically 
normal.

The appellant submitted a VA Form 21-526 in November 1982.  
He did not claim any psychiatric disorder at that time.  
The appellant submitted another VA Form 21-526 in 
September 1988.  He again did not claim any psychiatric 
disorder.  He did mention that he had suffered from severe 
headaches in June 1976, and stated that these headaches 
stopped after he was given eyeglasses.  The appellant 
submitted another VA Form 21-526 in July 1996.  He again 
did not claim any psychiatric disorder.  The appellant did 
not mention any treatment for a psychiatric disorder in 
any of these applications for benefits.

Turning to the post-service medical evidence of record, 
the appellant underwent a VA medical examination in 
January 1983.  The appellant did not mention any problems 
with any psychiatric symptoms.  After examining the 
appellant, the examiner stated that there was no evidence 
of neurosis, psychosis or organic brain disease.

The appellant received mental health treatment at 
Counseling Associates, Inc. between 1996 and 1998.  The 
August 1996 intake evaluation indicates that the appellant 
sought treatment for depression and stated that he had 
always been depressed and that he did not want to be 
around very many people.  He reported no psychiatric 
history and no serious illnesses as a child or as an 
adult.  He was hospitalized at 17 with stitches to his 
head after he hit his head on a desk because his head was 
hurting.  He stated that he was discharged from the Army 
because he couldn't type after being offered the option of 
another position or a discharge.  In September 1996, the 
appellant underwent a psychiatric evaluation.  He said 
that he had been depressed for many years, but that he had 
been feeling depressed every day since moving from Indiana 
in 1993.  He stated that his fear of being around others 
had worsened and worsened.  He denied any history of 
mania, psychosis, drug or alcohol abuse or obsessive-
compulsive symptoms.  He denied any psychiatric history 
and treatment.  The psychiatrist rendered Axis I diagnoses 
of major depression, history of dysthymia and social 
phobia.  He also rendered an Axis II diagnosis of rule out 
avoidant personality disorder.  On Axis III, knee and back 
problems were noted.  In March 1997, the appellant was 
noted to have suffered from suicidal ideation at the time 
of his grandmother's death that same month.  In March 
1998, he was noted to be experiencing suicidal impulses 
because he had been arrested and jailed for failure to pay 
child support.

The appellant also received mental health treatment from 
VA in 1998 and 1999.  He was diagnosed with major 
depressive disorder and social phobia.  He was noted to 
have complained of constant bilateral knee pain that made 
him feel suicidal.

The appellant underwent a VA psychiatric examination in 
September 1999; the examiner reviewed the claims file.  
The appellant stated that was suffering from social 
phobia, depression and suicidal thoughts.  He reported 
that his difficulty with being around other people started 
in grade school and that he had been depressed all his 
life, although it worsened after 1976.  He reported an 
incident on the rifle range that was part of his 
depression and said that another part was not being able 
to hold a job and support his family because of his knee 
pain.  After examination, the psychiatrist rendered a 
diagnosis of dysthymic disorder.  The examiner stated that 
he "could not find evidence that the veteran's depression 
was specifically related to his knee condition."  The 
examiner also stated that he could not find evidence that 
the appellant's social phobia was related to his military 
service.

A March 2000 SSA ALJ decision indicates that the appellant 
underwent a psychological evaluation in January 2000.  
Testing revealed that the appellant was functioning in the 
mild range of mental retardation.  The psychologist stated 
that the appellant had a learning disorder.  The 
psychologist also rendered diagnoses of dysthymic 
disorder, alcohol dependence (in remission), and 
borderline intellectual functioning.  There was no mention 
of any organic brain dysfunction, post concussion syndrome 
or residuals of blows to the head.  The ALJ also found 
that there was medical evidence that the appellant 
suffered from a personality disorder.

The evidence in this case clearly shows that the appellant 
has some sort of developmental learning disorder, mental 
retardation and a personality disorder.  The regulations 
explicitly prohibit service connection for such disorders.  
Although it might be argued that the appellant's 
developmental disorders were aggravated beyond natural 
progression by service, there is no clinical evidence of 
this, nor is there any evidence that such aggravation is 
even clinically possible.  More importantly, however, the 
regulations simply do not permit service connection for 
mental disorders characterized by developmental defects on 
any basis.  See Beno v. Principi, 3 Vet. App. 439 (1992).

To the extent that the appellant has presented a claim for 
an acquired psychiatric disorder other than developmental 
defects, the Board finds that the preponderance of the 
evidence is against the claim.  The service medical 
records do not show the existence of a psychiatric 
condition.  The appellant himself has admitted that his 
in-service headaches resolved with provision of 
eyeglasses.  The first medical evidence of a diagnosis of 
a psychiatric disorder is found in August 1996.  In 
addition, the claims file does not contain competent 
medical evidence to the effect that the appellant's social 
phobia disorder or his depressive disorder is related to 
his service.  The Board is cognizant of the appellant's 
own statements to the effect that he experiences symptoms 
of an acquired psychiatric disorder that are due to things 
he experienced during his three-month period of ACDUTRA.  
However, the evidence does not indicate that he possesses 
medical expertise.  He is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 
74 (1995).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric condition 
on a direct basis.

As previously noted, service connection may be shown 
directly or, for certain "chronic diseases," such as a 
psychosis, presumed, if the disease manifested to a degree 
of 10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a disorder is not 
shown to be chronic during service, continuity of 
symptomatology after service is required to establish that 
a disorder is chronic.  38 C.F.R. § 3.303.  Service 
connection may also be granted for any disability shown to 
be proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).

The Board has considered the appellant's statements 
submitted in support of his contention that he has a 
psychiatric disorder as a result of his service.  To the 
extent that his statements represent evidence of 
continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis of a 
psychiatric disorder, nor do they establish a nexus 
between an acquired psychiatric condition and his military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or 
symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
The appellant has not shown that he has the requisite 
competence.

The July 1976 service separation medical examination 
report does not contain any indication of any psychiatric 
disorder, nor does any other service medical record.  The 
January 1983 VA medical examination report states that the 
appellant exhibited no evidence of any neurosis, psychosis 
or organic brain disease.  Post-service, the first mention 
of psychiatric symptomatology is found in the 1996 
Counseling Associates records when the appellant sought 
treatment for depression.  The appellant, when seeking 
this treatment, denied any previous psychiatric history or 
treatment.  The appellant mentioned a pre-service blow to 
the head, but did not mention the June 1976 superficial 
forehead laceration.  The appellant did not report that he 
suffered any flashbacks or recurring memories of the June 
1976 incident.  Thereafter, the appellant sought VA 
treatment and related his depression to his service-
connected bilateral knee disorder.

After a careful review of the evidence of record, the 
Board finds that there is no competent medical evidence of 
the existence of a diagnosis of a psychosis within a year 
of the appellant's separation from active service to 
support presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309.  Review of the two volumes of medical 
evidence of record reveals Axis I diagnoses of dysthymia, 
major depressive disorder and social phobia, beginning in 
1996.  Only psychoses are entitled to service connection 
on a presumptive basis under the law.  See 38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. § 3.309(a).  As reflected 
in the regulations in effect at the time of the 
appellant's claim, dysthymia, major depressive disorder 
and social phobia were classified as mood or anxiety 
disorders, not as psychotic disorders.  See 38 C.F.R. 
§ 4.130.  There is no evidence of a diagnosis of any 
psychotic disorder at any time.  As noted in a December 
1998 VA medical record, the appellant had been suffering 
from major depressive disorder for four years; a September 
1998 note indicates treatment for three years.  The first 
evidence of record showing a psychiatric diagnosis is 
dated in August 1996, and the appellant denied any prior 
psychiatric history at that time.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric condition on a presumptive basis.

As for the appellant's contention that his acquired 
psychiatric disorders are due to his bilateral knee 
disability, an award of service connection requires 
competent medical evidence establishing that a current 
disability is the result of or proximately due to a 
service-connected disability.  In this case, the record 
contains no medical evidence that the appellant's 
depressive and/or anxiety disorders are related to his in-
service bilateral knee disability.  Additionally, a VA 
doctor has opined that there is no evidence that the 
appellant's depression was specifically related to his 
knee condition.  The examiner also stated that he could 
not find evidence that the appellant's social phobia was 
related to his military service.

Furthermore, the medical evidence of record fails to 
demonstrate that the appellant's bilateral knee disability 
caused or aggravated his dysthymia or social phobia 
disorder.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  See also Allen, supra. 

As such, the only evidence of record linking the 
appellant's acquired psychiatric disorders to his service-
connected bilateral knee disability is the appellant's own 
statements.  Because the appellant is a layperson with no 
medical training or expertise, his contentions, without 
more, do not constitute competent medical evidence.  See 
Espiritu, 2 Vet. App. 492 (1992). (holding that lay 
persons are not competent to offer medical opinions).  
Thus, the appellant has not presented any competent 
medical evidence of a nexus between his service-connected 
bilateral knee disability and his currently diagnosed 
acquired psychiatric disorders.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Accordingly, without competent medical 
evidence of a causal link between the appellant's 
bilateral knee disability and his dysthymia or social 
phobia disorder, the Board finds that the appellant is not 
entitled to secondary service connection for said acquired 
psychiatric disorders.  In the absence of a showing that 
the appellant's dysthymia or social phobia disorder was 
secondary to his service-connected bilateral knee 
disability, it must be held that a preponderance of the 
evidence is against the appellant's claim for secondary 
service connection for an acquired psychiatric disorder.  

The Board concludes that the evidence presented for and 
against the claim for a psychiatric disorder- whether on a 
direct basis, a presumptive basis or a secondary basis- is 
not in approximate balance such that a grant of the 
requested benefit is required by 38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the March 2000 Statement of the Case (SOC), 
and in the July 1997, February 1999, and August 2002 
Supplemental Statements of the Case (SSOC), as well as the 
February 2001 Board remand and the February 2001 VCAA 
notification letter.  He was specifically told that there 
was no competent medical evidence of record showing that 
his current bilateral foot and psychiatric disorders were 
due to service or any incident of service and that some of 
these disorders were considered to be congenital.  
Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded two hearings.  VA and 
private medical records were obtained and associated with 
the claims file.  The appellant was afforded VA medical 
examinations that included radiographic examination.  The 
RO obtained the appellant's SSA records.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the two service 
connection claims at issue in the instant case have been 
properly developed.  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record 
which shows substantial compliance with the notice and 
assistance provisions of the new legislation the Board 
finds no prejudice to the appellant by proceeding with 
appellate review despite the fact the that the RO did not 
consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

The RO provided the appellant with the pertinent 
evidentiary development that was subsequently codified by 
VCAA and the implementing regulations.  In addition to 
performing the pertinent development required under VCAA 
and the implementing regulations, the RO notified the 
appellant of his right to submit evidence.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, the appellant has not asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.  In fact, in the December 2002 
informal hearing presentation, the appellant's 
representative asserted that the appeal had been fully 
developed and that the case was ready for Board review.


ORDER

The claim for service connection for a bilateral foot 
disorder, to include pes planus, is denied.

The claim for service connection for a psychiatric 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

